ORDER

PER CURIAM:
AND NOW, this 25th day of March, 1998, there having been filed with this Court by Donald Gordon Scheck his verified Statement of Resignation dated February 9, 1998, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Donald Gordon Scheck be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply -with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay *508costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.